Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated February 16, 2010 (including amendments thereto) with respect to the Common Stock of Metropolitan Health Networks, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement.The undersigned acknowledge that each shall be responsible for the timely filing of any amendments to such Statement, and for the completeness and accuracy of the information concerning him or her contained in such Statement and any amendments thereto, but shall not be responsible for the completeness and accuracy of the information concerning the other, except to the extent that he or she knows or has reason to believe that such information is inaccurate. Dated: February 16, 2010 /s/ Norman H. Pessin NORMAN H. PESSIN /s/ Sandra F. Pessin SANDRA F. PESSIN
